Registration Rights Agreement



This Registration Rights Agreement (the "Agreement") is made as of the date set
forth below between Quantum Fuel Systems Technologies Worldwide, Inc., a
Delaware corporation (the "Company"), and the purchasers of its Common Stock (as
defined below) pursuant to a Securities Purchase Agreement dated as of the date
hereof (each in "Investor" and, collectively, the "Investors"). Capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Securities Purchase Agreement.



RECITALS



WHEREAS, the Company has sold to up to 6,097,561 shares (the "Shares") of its
common stock, $0.001 par value per share, (the "Common Stock"), to certain
investors in a private placement (the "Offering"); and



WHEREAS, the execution and delivery of this Agreement by the Company is a
condition to the completion of the Offering.



NOW, THEREFORE, the parties hereto agree as follows:



1. Registration Statement.

The Company shall:





(a)

subject to receipt of necessary information from the Investors, prepare and file
with the Securities and Exchange Commission ("SEC"), within thirty (30) Calendar
Days after the Closing Date (the "Required Filing Date"), a Registration
Statement on Form S-3 or such other form as is available to the Company to
enable the resale by the Investors from time to time of (i) the Shares, (ii)
Warrant Shares and (iii) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing (collectively, the "Registerable Securities");





(b)

use its best efforts, subject to receipt of necessary information from the
Investors, to cause the Registration Statement to become effective as soon as
possible, but in no event later than ninety (90) days following the Closing Date
(the "Required Effective Date"). If the Registration Statement (i) has not been
filed by the Required Filing Date or (ii) has not been declared effective by the
SEC on or before the Required Effective Date, then the Company shall,
immediately following the Required Filing Date (if not then so filed) and the
Required Effective Date (if not then so effective), and on each 30th day
anniversary thereafter, make a payment to the Investor as compensation for such
delay (the "Late Registration Payments") an amount equal to one percent (1%) of
the Purchase Price paid for the Shares purchased by the Investor, until the
Registration Statement is filed or declared effective by the SEC.
Notwithstanding the foregoing, in no event shall the total of all Late
Registration Payments exceed in the aggregate twelve percent (12%) of such
Purchase Price. Late Registration Payments, if any, will be prorated on a daily
basis and will be paid to Investor by wire transfer or check within five (5)
Business Days after the date that each payment is due. If the Company fails to
pay any liquidated damages pursuant to this Section or Section 3(c) in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 12% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Investor, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full;





(c)

use its commercially reasonable best efforts to prepare and file with the SEC
such amendments and supplements to the Registration Statement and the Prospectus
as may be necessary to keep the Registration Statement current and effective for
a period ending on the earlier of (i) the date on which the Investor may sell
Registerable Securities pursuant to paragraph (k) of Rule 144 under the
Securities Act or any successor rule ("Rule 144") or (ii) such time as all
Registerable Securities purchased by such Investor in this Offering have been
sold pursuant to a registration statement or Rule 144 (the "Effectiveness
Period"), and to notify each Investor promptly upon the Registration Statement
and each post-effective amendment thereto, being declared effective by the SEC;





(d)

with a view to making available to the Investor the benefits of Rule 144 or
other rule that may permit the Investor to sell Shares without registration, the
Company agrees to use its commercially reasonable efforts to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) such date as all of the Investor's Shares may be
resold pursuant to Rule 144(k) or (B) such date as all of the Investor's Shares
shall have been sold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and under the
Exchange Act; and (iii) furnish to the Investor upon request a written statement
that the Company has complied with the reporting requirements of the Securities
Act and the Exchange Act, a copy (in paper or electronic version) of the
Company's most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested that permits
the selling of any such Shares without registration.





The Company understands that the Investor disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Investor is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.



2. Registration Procedures



2.1 General.

In connection with the Company's registration obligations hereunder, the Company
shall:





(a)

Not less than three Business Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to the Investors and
Investor Counsel copies of all such documents proposed to be filed, which
documents (other than those incorporated or deemed to be incorporated by
reference) will be subject to the review of such Investors and Investor Counsel,
and (ii) cause its officers and directors, counsel and independent certified
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel, to conduct a reasonable investigation
within the meaning of the Securities Act.





(b)

(i) Prepare and file with the SEC such amendments, including post-effective
amendments, to each Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep the Registration Statement continuously
effective as to the applicable Registerable Securities for the Effectiveness
Period and prepare and file with the SEC such additional Registration Statements
in order to register for resale under the Securities Act all of the Registerable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424; (iii) respond as promptly as reasonably possible,
and in any event within ten days, to any comments received from the SEC with
respect to the Registration Statement or any amendment thereto and as promptly
as reasonably possible provide the Investors true and complete copies of all
correspondence from and to the SEC relating to the Registration Statement; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registerable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.





(c)

Notify the Investors of Registerable Securities to be sold and Investor Counsel
as promptly as reasonably possible, and (if requested by any such Person)
confirm such notice in writing no later than one Business Day thereafter, of any
of the following events: (i) the SEC notifies the Company whether there will be
a "review" of any Registration Statement; (ii) the SEC comments in writing on
any Registration Statement (in which case the Company shall deliver to each
Investor a copy of such comments and of all written responses thereto); (iii)
any Registration Statement or any post-effective amendment is declared
effective; (iv) the SEC or any other Federal or state governmental authority
requests any amendment or supplement to any Registration Statement or Prospectus
or requests additional information related thereto; (v) the SEC issues any stop
order suspending the effectiveness of any Registration Statement or initiates
any Proceedings for that purpose; (vi) the Company receives notice of any
suspension of the qualification or exemption from qualification of any
Registerable Securities for sale in any jurisdiction, or the initiation or
threat of any Proceeding for such purpose; or (vii) the financial statements
included or incorporated by reference in any Registration Statement become
ineligible for inclusion or incorporation therein or any statement made in any
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference is untrue in any material respect or any
revision to a Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.





(d)

Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registerable Securities for sale in any
jurisdiction, as soon as possible.





(e)

Furnish to each Investor and Investor Counsel, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC.





(f)

Promptly deliver to each Investor and Investor Counsel, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registerable Securities covered by such Prospectus and
any amendment or supplement thereto.





(g)

(i) In the time and manner required by Nasdaq or any other trading market the
Company's Common Stock is traded and listed on (the "Trading Market"), prepare
and file with such Trading Market an additional shares listing application
covering all of the Registerable Securities; (ii) take all steps necessary to
cause such Registerable Securities to be approved for listing on each Trading
Market as soon as possible thereafter; (iii) provide to the Investors evidence
of such listing; and (iv) maintain the listing of such Registerable Securities
on each such Trading Market or another Eligible Market.





(h)

Prior to any public offering of Registerable Securities, use its best efforts to
register or qualify or cooperate with the selling Investors and Investor Counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registerable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Investor requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registerable
Securities covered by a Registration Statement.





(i)

Cooperate with the Investors to facilitate the timely preparation and delivery
of certificates representing Registerable Securities to be delivered to a
transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement, of all restrictive legends, and
to enable such Registerable Securities to be in such denominations and
registered in such names as any such Investors may request.





(j)

Upon the occurrence of any event described in Section 2.1(c)(vii), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.





(k)

Cooperate with any due diligence investigation undertaken by the Investors in
connection with the sale of Registerable Securities, including, without
limitation, by making available any documents and information; provided that the
Company will not deliver or make available to any Investor material, nonpublic
information unless such Investor specifically requests in advance to receive
material, nonpublic information in writing.





(l)

Comply with all applicable rules and regulations of the SEC.





2.2

Registration Expenses. The Company shall pay (or reimburse the Investors for)
all fees and expenses incident to the performance of or compliance with this
Agreement by the Company, including without limitation (a) all registration and
filing fees and expenses, including without limitation those related to filings
with the SEC, any Trading Market and in connection with applicable state
securities or Blue Sky laws, (b) printing expenses (including without limitation
expenses of printing certificates for Registerable Securities and of printing
prospectuses requested by the Investors), (c) messenger, telephone and delivery
expenses, (d) fees and disbursements of counsel for the Company (e) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (f) all
listing fees to be paid by the Company to the Trading Market.





2.3

Indemnification.





(a)

Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents, brokers (including brokers who
offer and sell Registerable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each Person who controls any such Investor
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all Losses, as incurred, arising out of
or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that (i)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor expressly for use therein, or to the
extent that such information relates to such Investor or such Investor's
proposed method of distribution of Registerable Securities and was reviewed and
expressly approved in writing by such Investor expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 2.1(c)(v)-(vii), the use by such Investor of an
outdated or defective Prospectus after the Company has notified such Investor in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Investor of the Advice contemplated in Section 2.4.





(b)

Indemnification by Investors. Each Investor shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses (as determined by a
court of competent jurisdiction in a final judgment not subject to appeal or
review) arising solely out of any untrue statement of a material fact contained
in the Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto, or arising solely out of any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such
Investor to the Company specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that (i) such untrue statements or
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor expressly for use therein, or to the
extent that such information relates to such Investor or such Investor's
proposed method of distribution of Registerable Securities and was reviewed and
expressly approved in writing by such Investor expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 2.1(c)(v)-(vii), the use by such Investor of an
outdated or defective Prospectus after the Company has notified such Investor in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Investor of the Advice contemplated in Section 2.4. In no event shall the
liability of any selling Investor hereunder be greater in amount than the dollar
amount of the net proceeds received by such Investor upon the sale of the
Registerable Securities giving rise to such indemnification obligation.





(c)

Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.





An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.



All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Business Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).



(d) Contribution. If a claim for indemnification under Section 2.3(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 2.3(c), any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.



The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.3(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 2.3(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the sale of the
Registerable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.



The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.



2.4

Dispositions. Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registerable Securities pursuant to the Registration Statement.
Each Investor further agrees that, upon receipt of a Suspension Notice or a
notice from the Company of the occurrence of any event of the kind described in
Sections 2.1(c)(v), (vi) or (vii), such Investor will discontinue disposition of
such Registerable Securities under the Registration Statement until such
Investor's receipt of the copies of the supplemented Prospectus and/or amended
Registration Statement contemplated by Section 2.1(j), or until it is advised in
writing (the "Advice") by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.





2.5 No Piggyback on Registrations. Except as set forth on Schedule 2.5, neither
the Company nor any of its security holders (other than the Investors in such
capacity pursuant hereto) may include securities of the Company in the
Registration Statement other than the Registerable Securities, and the Company
shall not after the date hereof enter into any agreement providing any such
right to any of its security holders.



2.6

Piggy-Back Registrations. If at any time during the Effectiveness Period there
is not an effective Registration Statement covering all of the Registerable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor written notice of such
determination and if, within fifteen days after receipt of such notice, any such
Investor shall so request in writing, the Company shall include in such
registration statement all or any part of such Registerable Securities such
Investor requests to be registered.





3. Transfer of Shares After Registration; Suspension.



(a) The Investor agrees that it will not effect any disposition or other
transfer of the Shares or its right to purchase the Shares that would constitute
a sale within the meaning of the Securities Act other than transactions exempt
from the registration requirements of the Securities Act, as contemplated in the
Registration Statement and as described below, and that it will promptly notify
the Company of any material changes in the information set forth in the
Registration Statement regarding the Investor (other than the number of
Securities beneficially owned by it) or its plan of distribution attached as
Exhibit "B" hereto.



(b) Except in the event that paragraph (c) below applies, the Company shall: (i)
if deemed necessary by the Company, prepare and file from time to time with the
SEC a post-effective amendment to the Registration Statement or a supplement to
the related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that such
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and so that, as thereafter delivered
to purchasers of the Shares being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; (ii)
provide the Investor with either copies of any documents filed pursuant to
Section 3(b)(i) or access to such documents electronically; and (iii) upon
request, inform each Investor who so requests that the Company has complied with
its obligations in Section 3(b)(i) (or that, if the Company has filed a
post-effective amendment to the Registration Statement which has not yet been
declared effective, the Company will notify the Investor to that effect, will
use its best efforts to secure the effectiveness of such post-effective
amendment as promptly as possible and will promptly notify the Investor pursuant
to Section 3(b)(i) hereof when the amendment has become effective).



(c) Subject to paragraph (d) below, in the event: (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information; (ii)
of the issuance by the SEC or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Shares for sale in any
jurisdiction or the initiation of any proceeding for such purpose; or (iv)
following the 60th Business Day of the Effective Date, if the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of an
event or circumstance which necessitates the making of any material changes in
the Registration Statement or Prospectus, or any document incorporated or deemed
to be incorporated therein by reference, so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; then the Company shall promptly deliver a certificate in
writing or electronically to the Investor (the "Suspension Notice") to the
effect of the foregoing and, upon receipt of such Suspension Notice, the
Investor will refrain from selling any Shares pursuant to the Registration
Statement (a "Suspension") until the Investors are advised in writing by the
Company that the current Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such Prospectus. Notwithstanding the foregoing, the right of
the Company to implement a Suspension shall be limited to two such Suspensions
and an aggregate of 45 days in any twelve-month period. In the event of any
Suspension, the Company will use its reasonable best efforts to cause the use of
the Prospectus so suspended to be resumed as soon as reasonably practicable
after delivery of a Suspension Notice to the Investors. In the event, within any
twelve month period, of (i) three or more such Suspensions or (ii) one or two
Suspensions exceeding an aggregate of 45 days, (an "Excess Suspension") the
Company shall make payment to the Investor as liquidated damages therefore an
amount equal to one percent (1%) of the Purchase Price paid for the Shares then
held by the Investor per each 30 day period of the Excess Suspension, provided
that in no event shall the total of all such amounts plus any Late Registration
Payments under Section 1(b) exceed in the aggregate twelve percent (12%) of the
Purchase Price. Any liquidated damages payable as the result of an Excess
Suspension shall be paid on each 30th anniversary date of each Excess
Suspension, and liquidated damages payable on account of Excess Suspension
periods of less than 30 days shall be pro rated on a daily basis. In addition,
the Investor shall be entitled to specific performance in the event that the
Company fails to comply with the provisions of this Section 3(c). The Investor
covenants that from the date hereof it will maintain in confidence the receipt
and content of any Suspension Notice provided in accordance with this paragraph
(c) in accordance with and subject to Section 4.6 of Annex I to the Securities
Purchase Agreement.



(d) If a Suspension is not then in effect, the Investor may sell Shares under
the Registration Statement, provided that it complies with any applicable
prospectus delivery requirements. Upon receipt of a request therefor, the
Company will provide an adequate number of current Prospectuses to the Investor
and to any other parties requiring such Prospectuses.

In the event of a sale of Shares by the Investor, unless such requirement is
waived by the Company in writing, the Investor must also deliver to the
Company's transfer agent, with a copy to the Company, such documentation
reasonably requested by the transfer agent including, without limitation, a
Certificate of Subsequent Sale substantially in the form attached hereto as
Exhibit A, so that the Shares may be properly transferred.



(e) Following the Effective Date or at such earlier time as a legend is no
longer required for certain Shares, the Company will no later than three (3)
Business Days following the delivery by an Investor to the Company or the
Transfer Agent (with notice to the Company) of (i) a legended certificate
representing such Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to effect the reissuance and/or
transfer and an opinion of Investor's counsel reasonably acceptable to the
Company), and (ii) if applicable, the Certificate of Subsequent Sale in the form
attached hereto as Exhibit "A", issue irrevocable transfer agent instructions
and to deliver or cause to be delivered to such Investor a certificate
representing such Shares that is free from all restrictive and other legends.
 The Company may not make any notation on its records or give instructions to
the Transfer Agent that enlarge the restrictions on transfer set forth in this
Section.



4. Termination of Conditions and Obligations.

The conditions precedent imposed by Section 4 of the Securities Purchase
Agreement or this Agreement upon the transferability of the Shares shall cease
and terminate as to any particular number of the Shares when such Shares shall
have been effectively registered under the Securities Act and sold or otherwise
disposed of in accordance with the intended method of disposition set forth in
the Registration Statement covering such Shares or at such time as an opinion of
counsel satisfactory to the Company shall have been rendered to the effect that
such conditions are not necessary in order to comply with the Securities Act.





5. Information Available.

So long as the Registration Statement is effective covering the resale of Shares
owned by the Investor, the Company will furnish (or, to the extent such
information is available electronically through the Company's filings with the
SEC, the Company will make available) to the Investor:





(a) as soon as practicable after it is available, one copy of (i) its Annual
Report to Shareholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits); and,



(b) upon the reasonable request of the Investor, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses either
in printed or electronic form.



6. Notices.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be delivered (A) if within the United States, by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile, or (B) if from outside the United
States, by International Federal Express (or comparable service) or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail domestic, upon the Business Day received, (ii) if delivered by
nationally recognized overnight carrier, one (1) Business Day after timely
delivery to such carrier, (iii) if delivered by International Federal Express
(or comparable service), two (2) Business Days after timely delivery to such
carrier, (iv) if delivered by facsimile, upon electric confirmation of receipt
and shall be addressed as follows, or to such other address or addresses as may
have been furnished in writing by a party to another party pursuant to this
paragraph:





(a) if to the Company, to:



Quantum Fuel Systems Technologies Worldwide, Inc.

178 72 Cartwright Road

Irvine, CA 92614

Attention: Brian Olson
Telephone: (949) 399-4500

Fax: (949) 474-3086


with a copy to:


Kenneth R. Lombardo

General Counsel

570 Executive Drive

Troy, Michigan 48083



and



Kerr, Russell and Weber, PLC

Attention: Patrick Haddad

500 Woodward Ave., Suite 2500

Detroit, MI 48226-3427

Telephone: (313) 961-0200

Fax: (313) 961-0388



(b) if to the Investor, at its address on the signature page to the Stock
Purchase Agreement.



7. Amendments; Waiver.

This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by the Company and the Investor. Any waiver of a provision of
this Agreement must be in writing and executed by the party against whom
enforcement of such waiver is sought.





8. Headings.

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.





9. Entire Agreement; Severability.

This Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written relating to the subject matter hereof. If any provision
contained in this Agreement is determined to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.





10. Governing Law.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the laws of the state of new york. THE COMPANY AND INVESTORS
Hereby Irrevocably Submit To The Exclusive Jurisdiction Of The State And Federal
Courts Sitting In The CITY OF NEW YORK, BOROUGH OF MANHATTAN For The
Adjudication Of Any Dispute BROUGHT BY THE COMPANY OR ANY INVESTOR Hereunder, In
Connection Herewith Or With Any Transaction Contemplated Hereby Or Discussed
Herein (Including With Respect To The Enforcement Of Any Of The Transaction
Documents), And Hereby Irrevocably Waive, And Agree Not To Assert In Any Suit,
Action Or ProceedinG BROUGHT BY THE COMPANY OR ANY INVESTOR, Any Claim That It
Is Not Personally Subject To The Jurisdiction Of Any Such Court, OR That Such
Suit, Action Or Proceeding Is Improper. Each party Hereby Irrevocably Waives
Personal Service Of Process And Consents To Process Being Served In Any Such
Suit, Action Or Proceeding By Mailing A Copy Thereof Via Registered Or Certified
Mail Or Overnight Delivery (With Evidence Of Delivery) To Such Party At The
Address In Effect For Notices To It Under This Agreement And Agrees That Such
Service Shall Constitute Good And Sufficient Service Of Process And Notice
Thereof. Nothing Contained Herein Shall Be Deemed To Limit In Any Way Any Right
To Serve Process In Any Manner Permitted By Law. The Company AND INVESTORS
Hereby Waive All Rights To A Trial By Jury.





11. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party hereto and delivered to the other parties.






[Remainder of Page Intentionally Left Blank]

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.



Dated as of:

October 28, 2006





/s/ Iroquois Master Fund Ltd

[Investor Name]



By: /s/ Joshua Silverman

Name: Joshua Silverman

Title: Authorized Signer



 

Address: 641 Lexington Ave., 26th Floor

New York, NY 10122





AGREED AND ACCEPTED

:





Quantum Fuel Systems Technologies Worldwide, Inc.



By: /s/ W. Brian Olson

Name: W. Brian Olson

Title: Chief Financial Officer



 

 

 

 

 

 

Exhibit A



Quantum Fuel Systems Technologies Worldwide, Inc.

CERTIFICATE OF SUBSEQUENT SALE



Mellon Investor Services

______________________



______________________



 

RE: Sale of Shares of Common Stock of Quantum Fuel Systems Technologies
Worldwide, Inc. (the "Company") pursuant to the Company's Prospectus dated
_______________, 2006 (the "Prospectus")



Dear Sir/Madam:



The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption "Plan of Distribution" in the
Prospectus and that such sale complies with all applicable securities laws.



Selling Shareholder (the beneficial owner):



Record Holder (e.g., if held in name of nominee):



Restricted Stock Certificate No.(s):



Number of Shares Sold:



Date of Sale:



In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.



Dated: Very truly yours,



By:



Print Name:



Title:



Exhibit B



Plan of Distribution



The selling security holders may, from time to time, sell any or all of their
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling security holders may use any one or more
of the following methods when selling shares:



ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;



block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;



purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;



an exchange distribution in accordance with the rules of the applicable
exchange;



privately negotiated transactions;



short sales;



broker-dealers may agree with the selling security holders to sell a specified
number of such shares at a stipulated price per share;



through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;



a combination of any such methods of sale; and



any other method permitted pursuant to applicable law.



In connection with the sale of our common stock or interests therein, the
selling security holders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
security holders may also sell shares of our common stock short and deliver
these securities to close out their short positions, or loan or pledge the
common stock to broker-dealers that in turn may sell these securities. The
selling security holders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).



The selling security holders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.



The selling security holders may also engage in short sales against the box,
puts and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.



Broker-dealers engaged by the selling security holders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling security holders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling security holders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling security holders may agree to indemnify any agent,
dealer or broker-dealer that participates in transactions involving sales of the
shares if liabilities are imposed on that person under the Securities Act.

The selling security holders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling security holders to include the pledgee, transferee or other
successors in interest as selling security holders under this prospectus.



The selling security holders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus and may sell the shares of common stock from time to time under this
prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling security holders to include the pledgee, transferee or other
successors in interest as selling security holders under this prospectus.



The selling security holders and any broker-dealers or agents that are involved
in selling the shares of common stock may be deemed to be "underwriters" within
the meaning of the Securities Act in connection with such sales. In such event,
any commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.



We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling security holders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.



The selling security holders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling security holders use this
prospectus for any sale of the shares of common stock, they will be subject to
the prospectus delivery requirements of the Securities Act.



The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
security holders.

